                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AAMBER MCGEE, TERRELL VEAL, and                           )
KENDALL MAXEY, on behalf of themselves and                )
other similarly situated laborers,                        )          Case No. 18-cv-7130
                                                          )
        Plaintiffs,                                       )          Judge Lee
v.                                                        )          Magistrate Judge Schenkier
                                                          )
CAPITOL WHOLESALE MEATS, INC., TOTAL                      )
STAFFING SOLUTIONS, INC., and ELITE LABOR                 )
SERVICES ON 55th, LTD.,                                   )
                                                          )
        Defendants.                                       )

      MOTION FOR TOTAL STAFFING SOLUTIONS JOINING CO-DEFENDANT
     CAPITOL MEAT’S PARTIAL MOTION FOR JUDGMENT ON THE PLEADINGS

        Total Staffing Solutions, Inc., by its undersigned attorneys, Tom H. Luetkemeyer, Linda

K. Horras, Leigh C. Bonsall and Thaddeus A. Harrell of Hinshaw & Culbertson LLP, submits

this instant motion joining Capitol Meat’s Partial Motion for Judgment on the Pleadings. In

support of this motion, TSSI states as follows:

     1. Plaintiff Aamber (a/k/a Amber) McGee is a former temporary employee who sought

        work through three different staffing companies in December of 2016. See McGee

        Application of Employment, p. 2 found as Dkt. 46-1, p. 2: According to McGee, she was

        already employed by The Reserves Network and Staffing Network as of November of

        2016 at the time she submitted her application to TSS. Id.

     2. McGee accepted three temporary assignments from TSS in December of 2016. Amd.

        Class Action Cp., ¶¶31-34 (Dkt. 43). TSS does not know if McGee also received, rejected

        or accepted placements from The Reserves Network or Staffing Network during this

        period.




                                                                                    303344218v1 1012667
    3. McGee asserts that she did not receive an offer for temporary work at Defendant Capitol

        Meats. Dkt. 43, ¶38. That is not surprising since TSS was no longer making placements

        to Capitol. Those placements were being made by QFS and had been since April of 2015.

        See QFS Addendum dated 4/27/15 found as Dkt. 50-1, p. 4; See also TSS Answer to

        Amd. Cp., ¶ 14 (Dkt. 46). Her entire case rests on the assumption that TSS was placing

        employees at Capitol in December of 2016, that she would have accepted this unknown

        position in McCook, Illinois, and that she allegedly suffered damages by not being

        offered it instead of the positions she was offered (and accepted). .

    4. McGee did not reside in Illinois prior to July of 2016, according to her application. Dkt.

        46-1, p. 2 1. According to her complaint, she no longer resides this district, either, having

        left in 2018. Dkt. 43, ¶7.

    5. Despite seeking temporary placement through TSS for a short period of time in

        December of 2016, McGee wants to reach back to a purported directive allegedly made

        by Capitol to TSS in 2014 on which to base four years of race discrimination claims. See

        Dkt. 43, ¶ 18. McGee had no relationship at all with TSS in 2014.

    6. For the reasons set forth in Capitol’s legal memorandum (Dkt. 50), there was no binding

        contract between McGee and TSS in 2014 for which the four-year statute of limitations

        would apply under Section 1981.

    7. At most, McGee is/was an applicant for employment from various staffing agencies in

        December of 2016 seeking temporary employment, the offers of which she could accept

        or reject. These are pre-contract claims subject to a two-year limitations period. Dandy v.



1
 From March 2016 to July 2016, McGee represented to TSS that she worked at Nove Kitchen & Bar at 1650 N.
Bayshore with a phone number beginning with area code 305. According to information available on line, NoVe
Kitchen & Bar is located at 1750 N. Bayshore, Miami, Florida, 305-230-4289.


                                                                                          303344218v1 1012667
      United Parcel Serv., Inc., 388 F.3d 263, 269, n.4 (7th Cir. 2004); See also Capitol’s legal

      memorandum found as Dkt. 50.

   8. On March 6, 2019, Capitol filed a motion for partial judgment on the pleadings and a

      well-reasoned legal memorandum. See Dkt. 49 & 50. TSS respectfully joins this motion

      for partial summary judgment, rather than filing its own motion separately. This will

      minimize the burden on the Court and opposing counsel.

   WHEREFORE, the Defendant, Total Staffing Solutions, Inc., respectfully requests this

   honorable court to grant the Motion for Partial Judgment on the Pleadings and limit this case

   to a two-year limitations period. This decision can be made now, given the evidence in the

   record, and will lead to a conservation of resources as the parties can focus on a proper time

   frame for discovery.



                                             Defendant TOTAL STAFFING SOLUTIONS, INC.

                                             HINSHAW & CULBERTSON LLP

                                             By: /s/ Linda K. Horras
                                                   One of Defendants’ Attorneys
Tom H. Luetkemeyer, ARDC 6183248
Linda K. Horras, ARDC 6200203
Leigh C. Bonsall, ARDC 6302440
Thaddeus A. Harrell, ARDC 6328871
Hinshaw & Culbertson LLP
151 N. Franklin Street, #2500
Chicago, IL 60606
Ofc: 312-704-3000 / Fax: 312-704-3001
tluetkemeyer@hinshawlaw.com
lhorras@hinshawlaw.com
lbonsall@hinshawlaw.com
tharrell@hinshawlaw.com




                                                                                 303344218v1 1012667
                            CERTIFICATE OF SERVICE (ECF)

        I, the undersigned, state that I submitted to be filed, the above and foregoing Motion for
Total Staffing Solutions Joining Co-Defendant Capitol Meat’s Partial Motion for Judgment
on the Pleadings, via the United States District Court for the Northern District of Illinois’
electronic filing system (ECF) on March 7, 2019 with notification via Electronic Mail to all
parties of record:


Counsel for Plaintiffs                          Counsel for Capitol Wholesale Meats, Inc.
Christopher J. Wilmes                           Peter James Gillespie
Matthew J. Piers                                Laner Muchin, Ltd.
Hughes Socol Piers Resnick & Dym, Ltd.          515 N. State Street - # 2800
70 W. Madison Street - #4000                    Chicago, IL 60654
Chicago, IL 60602                               pgillespie@lanermuchin.com
cwilmes@hsplegal.com

                                                Counsel for Elite Labor Services on 55th, Ltd.
Christopher J. Williams                         Jennifer L Colvin
Workers’ Law Office, P.C.                       Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
53 W. Jackson Blvd. - #701                      155 N. Wacker Drive - # 4300
Chicago, IL 60604                               Chicago, IL 60606
cwilliams@wagetheftlaw.com                      jennifer.colvin@ogletreedeakins.com


                                                                   /s/ Linda K. Horras




                                                                                  303344218v1 1012667
